COWART, Judge.
The trial court’s denial of the defendant’s Motion to Suppress is affirmed although the arresting officer making an inventory search did not offer the defendant an alternative to the impoundment of the defendant’s automobile when the defendant was arrested. Since Colorado v. Bertine, 479 U.S. 367, 107 S.Ct. 738, 93 L.Ed.2d 739 (1987), the requirement that an arrested driver be offered an alternative to im-poundment of his vehicle, as formerly required under Miller v. State, 403 So.2d 1307 (Fla.1981), no longer exists. State v. Wells, 539 So.2d 464 (Fla.1989); Robinson v. State, 537 So.2d 95 (Fla.1989); State v. Smith, 529 So.2d 1226 (Fla. 3d DCA 1988); *262and State v. Williams, 516 So.2d 1081 (Fla. 2d DCA 1987).
AFFIRMED.
DAUKSCH and DANIEL, JJ., concur.